Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Advice to Consult Attorney or Agent
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/practitionerSearchEntry#roster.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

					Election
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on June 6, 2022 is acknowledged.  The traversal is on the ground(s) that Cho et al. (US 2008/0216604), which the examiner indicated suggests lack of patentability of the common technical feature of the claims, does not disclose a sensing unit as claimed, does not disclose the container as claimed, does not disclose selective centrifugation and inert environment drying process, and does not disclose a second wire guide as claimed.  This is not found persuasive because 
a) The controller 36 in Fig. 1 of Cho is equivalent to the claimed sensing unit.
b) The chamber 10 in Fig.1 of Cho is equivalent to the claimed container.
c) The common technical feature (e.g. as defined in present claim 1) does not require selective centrifugation or inert environment drying.
d) The wire guide 24 in Fig. 1 of Cho is equivalent to the claimed second wire guide.
The requirement is still deemed proper and is therefore made FINAL.

		        Objection to Specification
The specification is objected to because in the Title of the Invention, the word “nanoparticles” is misspelled.  Appropriate correction is required, i.e. Applicant should file a corrected Application Data Sheet (ADS). See 37 CFR 1.76 (c) and MPEP 601.05 (a) (II).

   Claim Interpretation
The terms “predetermined” speed and interval recited in instant claim 1 merely signifies that they are determined beforehand, and do not limit the claims to any specific speed or interval.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) In claim 1, line 12, “said plate” lacks proper antecedent basis.  The word “said” should be changed to “a”.
b) The scope of claims 3, 4, 5, 7, 8 and 11 is unclear because these claims appear to be directed entirely to a manner of operating the claimed apparatus, as opposed to further defining the apparatus or any of its parts.  It is well-settled that apparatus claims cover what a device is, not what a device does; see Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
b) In claim 12, line 3, the word “like” renders this claim indefinite, i.e. it is unclear what substances would be “like” those recited in the claim.  The examiner suggests amending this claim to recite “…medium is selected from the group consisting of double distilled water, ethane, isobutene, acetylene, butanol, and heavy oils.”
c) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.



		   Rejections – 35 U.S.C. 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2008/0216604) in view of Brooks (U.S. Patent 4,437,601).
Cho discloses an apparatus that includes a metal wire connected to a motor (see Cho para [0039-0040]) and passing through a first wire guide 20, two rollers 22 with a rotational axis thereof connected with the motor and arranged so the wire will pass between the rollers and through a wire guide 24 mounted on an insulator 16 and toward what appears to be a plate-shaped component 28 that is inside a space filled with a liquid medium 14.  The Cho apparatus includes a power supply, i.e. a charging device 34 which is connected to the wire and the plate, and a controller 36 equivalent to the claimed “contact sensing unit” arranged to be connected to the rollers, the wire, the plate, the motor and the power supply such that the motor will cause a roller to rotate forcing the wire to contact the plate, at which point the wire will vaporize in the liquid by generating an electrical explosion and form a nanostructured powder.
With respect to claim 2, Cho depicts two rollers.  With respect to claims 7 and 8, the examiner’s position is that i) these claims recite limitations solely upon some manner of operating the claimed apparatus and do not limit the physical configuration of the apparatus in any way, ii) the apparatus of Cho is fully capable of being operated in the manner recited in these claims, and iii) one of skill in the art, seeking to produce nanostructured powders using the prior art apparatus, will determine the optimum roller speed and interval for explosions merely by routine experimentation.
Cho does not specify that at least one of the rollers is metallic as required by the instant claims, and does not specifically recite that a container encloses the plate and the medium.  However, 
a) Brooks indicates it was conventional in the art, at the time of filing of the present invention, to employ rollers made of a hardened steel alloy for the purpose of guiding a wire such that it will remain properly centered along its intended path; see, for instance, Brooks col. 3, ll. 55-65.  Further, one of skill in the art would understand that any rollers used in the Cho apparatus should be made of a hard material, such that they are capable of properly feeding the wire in that apparatus to its intended location.
b) Cho discloses that the medium is inside of the lower space of a chamber 10, which is also where the plate is located.  As the medium is liquid, one of skill in the art would understand that the medium must be contained in some manner so it will remain in its desired location.
Thus the disclosure of Cho et al, combined with that of Brooks, would have suggested an apparatus as presently claimed to one of ordinary skill in the art.

10.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Brooks, as above, in view of Hsu et al. (US 2017/0080499).
Initially, the examiner notes that the instant claims are directed to methods of operating the claimed apparatus rather than setting forth any specific limitations upon the physical characteristics of the apparatus or any of its parts.  Nonetheless, Cho para [0046] discloses that the controller senses the reduction of resistance caused by contact of the wire with an electrode in accord with instant claim 3.  Then, Hsu (which is similarly directed to an apparatus for electric explosion of wires in a liquid medium to produce particles), indicates that it is conventional to operate such an apparatus in a manner in accord with instant claims 4 and 5. See, for instance, Hsu para [0032-0033].  Therefore, the combined disclosures of Cho et al., Brooks and Hsu et al. would have taught an invention as presently claimed to one of ordinary skill in the art.

11.	Claims 6, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Brooks, and further in view of Sen et al. (US 2007/0101823).
Cho and Brooks, discussed supra, do not specify the limitations recited in the instant claims.  Sen is directed to an apparatus for producing nanoparticles by electric explosion of wires in a dense medium, i.e. is in a similar field of endeavor as Cho.  Sen indicates it was conventional in such an apparatus to i) use a metal plate such as a copper plate in such an apparatus in accord with instant claim 6 (see Sen para [0074]), ii) arrange such an apparatus so the terminal in contact with the wire is negative and that in contact with the plate is positive, in accord with instant claim 9 (see Sen para [0075]), iii) employ a glass tube as a wire guide to direct the wire to the liquid medium in the apparatus in accord with instant claim 10 (see Sen para [0023] and [0058]), and iv) use a voltage as recited in instant claim 11 when operating such an apparatus (see Sen para [0026]).  Based on these disclosures of Sen et al., the claimed apparatus is considered to be at best an obvious variant of that as disclosed by the combination of Cho et al. and Brooks.

12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. and Brooks, or over that combination in view of Sen et al.
Both Cho and Sen indicate it was conventional in the art to employ a medium as presently claimed in an apparatus for electroexplosion of wires.  Cho para [0076] uses distilled water for this purpose, and Sen para [0050] uses butanol or heavy oil.  Therefore, the disclosures of Cho et al. and Brooks, or the combination of Cho et al., Brooks and Sen et al., would have suggested an apparatus including a medium as presently claimed.

			Additional Prior Art
13.	The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections supra.



							
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	November 8, 2022